Title: To Benjamin Franklin from Charles Hargrave, 6 March 1761
From: Hargrave, Charles
To: Franklin, Benjamin


          
            My Good frend Mr. Frankling
            Greenich March 6th 1761
          
          I am very Sorry that I have been Guilty of So much Ill manners in not acquainting you of my receiving your present which I give you many thanks for all favours I Should have done my Self the pleasur of Seing you to return you thanks, had I not been taken with a very bad fitt the gout in both my feett and hands that I have not been out off the Infermiry this Six weeks but have been fead by the Nurse for I Could not help my Self, But I thank God I have gott a little Use of my hands again and hope to gett out of the Infermiry Next Week then please God the first Oppertunity I will do my Self the Pleasure to Wait on you I hope so [sic] you will Excuse this Scrible pray Give my love to your Son and hope that he and yourself is both in good health. I received yours the 3d Instant and am Sir your unfortunate humble Servat to Command
          
            Charles Hargrave
          
        